Case 1:20-cv-02271-RBJ Document 13 Filed 12/11/20 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:20-cv-2271-RBJ

AUSTIN AIR SYSTEMS, LIMITED,

       Plaintiff,
v.
GENESIS CAPITAL LLC,

      Defendant.
 _____________________________________________________________________________

      ORDER GRANTING MOTION FOR DEFAULT JUDGMENT AND ENTERING
                          PERMANENT INJUNCTION
_____________________________________________________________________________

       This matter is before the Court on the Motion for Default Judgment filed by Plaintiff

Austin Air Systems, Limited (“Plaintiff” or “Austin Air”) against Defendant Genesis Capital

LLC (“Defendant” or “Genesis Capital”). The Court, having reviewed Plaintiff’s motion and the

file on this matter, hereby FINDS AS FOLLOWS:

       1)      Jurisdiction of the subject matter of this action is based on 15 U.S.C. § 1121 and

28 U.S.C. §§ 1331 and 1338(a) and (b), as this case presents a well-pleaded question under the

trademark laws of the United States.

       2)      Plaintiff Austin Air is entitled to Default Judgment in its favor and against

Defendant Genesis Capital on Plaintiff’s claims for relief for federal trademark infringement

under 15 U.S.C. § 1114, federal unfair competition under 15 U.S.C. § 1125(a), deceptive trade

practices under Colo. Rev. Stat. § 6-1-101 et seq., common law trademark infringement, and

common law unfair competition.
Case 1:20-cv-02271-RBJ Document 13 Filed 12/11/20 USDC Colorado Page 2 of 6




       3)       On July 31, 2020, Plaintiff Austin Air filed its Complaint in this action, in which

Plaintiff alleged claims for federal trademark infringement under 15 U.S.C. § 1114, federal

unfair competition under 15 U.S.C. § 1125(a), deceptive trade practices under Colo. Rev. Stat. §

6-1-101 et seq., common law trademark infringement, and common law unfair competition.

(Dkt. No. 1.)

       4)       Defendant was properly served with the Summons and Complaint.

       5)       Venue has been considered and is proper.

       6)       Defendant has filed no answer or otherwise defended in response to the

Complaint within the time permitted under Rule 12 of the Federal Rules of Civil Procedure, nor

has Defendant entered an appearance nor requested any extension of time within which to file an

answer or other responsive pleading. Defendant is in default.

       7)       On November 2, 2020, the Clerk of the Court entered default pursuant to Fed. R.

Civ. P. 55(a). (Dkt. No. 11.)

       8)       By virtue of his decision not to defend and to default in this matter, Defendant has

admitted liability on Plaintiff’s claims.

       10)        The Court finds that the well-pleaded facts alleged in the Complaint support the

claims alleged.

       11)        The Court also finds that each of the elements for injunctive relief are satisfied

and that traditional equitable principles weigh in favor of an injunction in this case. Based on the

limited record before the Court, Plaintiff is likely to succeed on the merits of its claims:

                  (a) under 15 U.S.C. § 1114 that Defendant’s unauthorized use of AUSTIN

       PUREAIR and AUSTIN AIR on goods related to those provided by Plaintiff (including



                                                    2
Case 1:20-cv-02271-RBJ Document 13 Filed 12/11/20 USDC Colorado Page 3 of 6




     air purifiers) is likely to cause confusion as to the source or sponsorship of Defendant’s

     goods by creating a false impression that Plaintiff is the source of or somehow sponsors

     Defendant’s goods, injuring Plaintiff;

            (b) under 15 U.S.C. § 1125(a) that Defendant’s unauthorized use of AUSTIN

     PUREAIR and AUSTIN PURE AIR on goods (including air purifiers) constitutes a false

     designation of origin and a false representation with respect to the origin of Defendant’s

     goods, which is likely to cause confusion as to the source of Defendant’s goods and

     create the false impression that Defendant is affiliated with Plaintiff, injuring Plaintiff;

            (c) under Colo. Rev. Stat. § 6-1-101 et seq. that Defendant has engaged in unfair

     and deceptive trade practices during the course of Defendant’s business, including

     through the unauthorized use of Plaintiff’s AUSTIN and AUSTIN AIR common law and

     federally registered trademarks, causing Plaintiff financial and reputation injury;

            (d) under Colorado common law that Defendant’s use of Plaintiff’s AUSTIN and

     AUSTIN AIR common law and federally registered trademarks in connection with air

     purification equipment is likely to cause confusion, mistake, or deception as to the

     source, origin, sponsorship, or affiliation of Defendant’s services with Plaintiff, injuring

     Plaintiff; and

            (e) under Colorado common law that Defendant has misappropriated Plaintiff’s

     valuable property rights and is trading on the goodwill symbolized by Plaintiff’s

     AUSTIN and AUSTIN AIR common law and federally registered trademarks and is

     thereby likely to confuse and deceive members of the purchasing public as to the source




                                                3
Case 1:20-cv-02271-RBJ Document 13 Filed 12/11/20 USDC Colorado Page 4 of 6




        of Defendant’s goods, in an attempt to trade on the goodwill which Plaintiff has

        developed, injuring Plaintiff.

        12)    Plaintiff has established a likelihood of irreparable harm if Defendant continues to

use AUSTIN PUREAIR and AUSTIN PURE AIR on goods, including air purifiers, or in

connection with the offer for sale or sale of such goods, including in the form of reputational

harm.

        13)    The balance of hardships favor entering this permanent injunction at least because

Plaintiff has established that it will continue to experience serious reputational harm so long as

Defendant uses AUSTIN PUREAIR and AUSTIN PURE AIR in commerce, while Defendant

has conceded the factual allegations in this case and has failed to provide any evidence of

hardship in the event an injunction is granted.

        14)    To the extent it is implicated, the public interest favors entering this permanent

injunction because the public has an interest in not being deceived and in being assured that the

mark it associates with a product is not attached to goods of unknown origin and quality.

        Based on the foregoing, the Court GRANTS Plaintiff’s Motion for Default Judgment and

enters the following permanent injunction.

        Defendant Genesis Capital LLC, together with its officers, agents, affiliates, parents,

subsidiaries, successors, assigns, servants, employees, attorneys and all persons acting in concert

with each of them, is permanently enjoined from:

        (a)    using the marks AUSTIN or AUSTIN AIR (“Plaintiff’s Marks”), or any

confusing variations thereof, including without limitation AUSTIN PUREAIR and AUSTIN

PURE AIR, in conjunction with any advertising, marketing, promotion, offering for sale, or



                                                  4
Case 1:20-cv-02271-RBJ Document 13 Filed 12/11/20 USDC Colorado Page 5 of 6




selling goods, whether such use is through its website, a third party website, social media, or

otherwise, unless Defendant first obtains express written consent from Austin Air for the same;

        (b)     representing to any member of the public that Defendant is in any way affiliated

with, sponsored by, or endorsed by Austin Air, unless Defendant first obtains express written

consent from Austin Air to do the same;

        (c)     marking any good or service with any of Plaintiff’s Marks or using a designation

that identifies Austin Air as the origin or source of Defendant’s good or service, unless

Defendant first obtains express written authorization for the same from Austin Air;

        (d)     using, registering, or applying to register any trademark, service mark, trade

name, or domain name that includes or incorporates any portion of Plaintiff’s Marks protected by

Austin Air’s federal registrations or any mark that Defendant should reasonably know is likely to

be confused with any of Plaintiff’s Marks (including without limitation AUSTIN PUREAIR and

AUSTIN PURE AIR); and

        (e)     assisting, aiding, or abetting any third party in engaging or performing any of the

activities listed herein in paragraphs (a)-(d).




                                                  5
Case 1:20-cv-02271-RBJ Document 13 Filed 12/11/20 USDC Colorado Page 6 of 6




THIS PERMANENT INJUNCTION IS EFFECTIVE IMMEDIATELY.

      IT IS SO ORDERED.



DATED this 11th day of December, 2020.


                                         BY THE COURT:


                                         ______________________________________
                                         United States District Judge




                                           6
